Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bennie Austin Mack, Jr. appeals the district court’s order denying his Fed. R.Civ.P. 60(b)(3) motion for relief from the district court’s judgment dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We previ*223ously affirmed the district court’s orders dismissing the complaint and denying Mack’s motions for reconsideration. We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.